acknowledged significant advice may be disseminated internal_revenue_service memorandum cc el gl br2 campbell tl-n-5968-97 date dec released sca to rocky mountain associate district_counsel cc wr rmd slc from senior technician reviewer branch general litigation cc el gl br2 subject significant service_center advice - erroneous direct deposits this responds to your request for significant advice dated date and received in this office on date in connection with a question posed by the ogden service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraphs iii d and iv a of notice n this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue when a refund direct deposit is made to the wrong bank account through no error on the part of the taxpayer what means are available to the service to recover the incorrectly deposited sums and to insure that the taxpayer receives the refund to which he she is entitled conclusion where the bank improperly deposits sums into the account of a third party through no fault of the service the service is not obligated to pay the bank the bank must recover from the owners of the account to which the sums were erroneously deposited see generally u c c sec_4a-303 c where the service erred in providing the correct information to the bank a refund check must still be issued to the proper taxpayer the service must pursue collection from the third party that benefitted from the service’s error facts the ogden service_center has discovered that in some instances where taxpayers have requested the direct deposit of refund amounts into their bank accounts the refund amount was not deposited into the taxpayer’s account but was erroneously deposited into the account of some third party the service_center has attempted to correct deposit errors by contacting the bank and requesting sufficient information to have the erroneously deposited sums moved to the correct account banks have refused to provide the service_center with the name and account number of the third party who actually received the funds we assume that this problem occurs because payment information is transferred electronically the service or the treasury issues an electronic order to a bank designated by the taxpayer to pay a taxpayer identified only by numbered account where the taxpayer is the cause of the erroneous deposit the taxpayer is advised that he she must contact the bank to work out the problem however where the error is made by the bank or the service there are apparently no procedures in place to insure the taxpayer receives his her refund or that the service recoups the improperly deposited funds to get the erroneously deposited funds into the hands of the correct taxpayer district_counsel has suggested that the service either get the bank to move the funds to the account of the correct taxpayer or that the service recover the funds by initiating an erroneous refund_suit against the party in receipt of the funds the service would like to develop procedures to resolve these problems without violating the disclosure provisions of sec_6103 the issues and the applicable law are aptly outlined in the date memorandum of district_counsel discussion where the service properly directs a taxpayer's refund to the bank and the account designated by the taxpayer and the taxpayer does not receive the refund because of an error committed by the bank the service has no obligation to pay the bank ie the bank is not entitled to payment from the service treasury and the service is freed from the obligations undertaken in issuing the payment order to the bank the service's payment transaction to the bank can be reversed and the bank will have to recover the amount it erroneously issued from the third party benefiting from the error see u c c sec_4a-303 c generally 49_f3d_280 7th cir if the payment order to the bank is reversed the service treasury has not actually issued a refund to the appropriate taxpayer and the treasury has expended no public funds allowing for the issuance of a refund to the appropriate taxpayer however reversal of the service's payment order may not actually be necessary once the taxpayer's financial_institution is apprised of the error since a bank receiving the right payment information is obligated to credit the amount of payment to the designated account of the appropriate recipient see generally c f_r d and e once the credit is made to the account of the taxpayer the government has no further obligation for the amount of the payment see generally u s c h and c f_r where an error is made by the service in transmitting the appropriate information to the bank with respect to the taxpayer's direct deposit refund request the matter is a little more complicated and the law far from clear if the bank is promptly notified of the error usually within days of the transaction pursuant to the automated clearinghouse rules the bank may transfer the payment amount to the appropriate account or credit the service's account for the payment amount see generally u c c sec_4a-207 general electric capital corp v central bank f 3d pincite 7th cir such a transfer would not require that the service be provided any information regarding the bank's customer however where the bank is unable to recover the deposited amounts or notification of the error is not timely and it will probably be the extremely rare case where the service discovers its error within day sec_1 section of title of the united_states_code only applies to payments that are required to be made by direct deposit tax refunds are not required to be made by direct deposit accordingly tax_payments are specifically excluded by section j however where tax refunds are made pursuant to direct deposit requests by the taxpayer we see no reason why the provisions of this section would not be applicable see c f_r of the issuance of the payment instruction for the refund the bank has no further obligation to assist in the recovery_of the wrongfully deposited funds the risk of loss with respect to the error made by the service with regard to a direct deposit payment instruction for the taxpayer’s refund is on the service thus the responsibility rests with the service to ensure that the taxpayer receives the refund he she is entitled to and that every effort is made to recover the amounts that were erroneously issued although it is clear that the service has an inherent right to recover the misdirected funds see 371_f2d_21 5th cir whether our recovery is based on a general right of restitution or a statutory one the issue is complicated by the fact the recipient of the misdirected amounts in these cases is unknown to the service the normally recognized mechanism for the service’s recovery_of an erroneous disbursement not involving the recomputation of a tax_liability nonrebate is the filing of an erroneous refund_suit pursuant to the authority provided by sec_7405 within the time limitations specified by sec_6532 sec_6532 requires that the service initiate suit within two years of making an erroneous payment as it is unlikely that fraud can be established on the part of the recipient of the refund in these cases the five year limitation period for fraud has no applicability information regarding the automated clearinghouse rules was obtained from the office_of_chief_counsel financial management service the automated clearinghouse rules are private industry rules achieved through multilateral contracts among the participants copies of the rules are available through the national automated clearinghouse association the supreme court recognized very early on that the government can recover money paid out of the public treasury by mistake fenemore v united_states 3_us_357 although it may be arguable whether the recovery_of funds in the hands of a party who has done nothing to cause the deposit of the funds in his her account can be regarded as an erroneous refund it has consistently been the position of this office that the term erroneous refund is broadly defined thus an erroneous refund includes any receipt of money from the service to which the recipient is not entitled regardless of whether the recipient is the person the service intended to pay see generally 7_f3d_976 11th cir however as indicated above and in your memorandum recovery_of these sums will prove to be difficult in light of the fact that the identity of the third party actually receiving the payment will be known only to the bank not the service as has been the experience of the odgen service_center because banks have an obligation to protect the privacy of their customers pursuant to the right to financial privacy_act u s c sec_3401 et seq it is unlikely that attempts to secure identifying information with respect to the bank's customers will be voluntarily forthcoming it continues to be the position of this office that where the internal_revenue_code provides procedures for disclosing financial records such procedures are excepted from the right to financial privacy_act but see 922_f2d_573 10th cir however neece is not the hurdle that has to be overcome in these cases it is not clear that the service's procedures for securing information with or without a summons are sufficient to reach unnamed taxpayers whose tax_return is not being examined or whose tax_liability is not being determined or collected or where there is no basis for believing that the unnamed taxpayer failed or may have failed to comply with the tax laws see sec_7602 f 65_f3d_963 1st cir if the internal_revenue_code does not provide a procedure for securing this information the right to financial privacy_act will prohibit disclosure of any information regarding the bank's customer to the service without the identity of the recipient of the erroneous refund the service cannot utilize its authority pursuant to sec_7405 accordingly the service may have to file suit pursuant to sec_7402 which gives the district courts the power to fashion any order necessary for the administration or enforcement of the internal revenue laws lastly the service may have to rely on federal common_law to effect a recovery in these cases since the service has a since there are a number of cases supporting the conclusion that a nonrebate erroneous refund is not a tax_liability the issue of whether the service can utilize it’s summons authority is likely to become an additional issue in litigation see 49_f3d_340 7th cir schipper v united_states u s t c big_number e d n y the term taxpayer is used here for expedience as it is entirely possible that the recipient of the misdirected funds is a party to whom the internal revenue laws are not currently applicable recognized right to recover money mistakenly paid out of the public treasury see city of new orleans v united_states supra however if suit is filed based on either sec_7402 or federal common_law we recommend that such suits be initiated within the two year limitations_period for erroneous refunds provided by sec_6532 conclusion there is no case law addressing the issue of the recovery_of tax refunds erroneously deposited through electronic means where the error is made by the bank and not the service recovery_of the refund amounts or proper application to the right account should cause little difficulty for the service or the taxpayer but in the case where the error was made by the service the risk of loss rests with the service and not the bank although the service has a legal right to recover amounts paid in error where the service has direct deposited a taxpayer’s refund in the account of some unknown third party there is no clear legal path to effect that recovery the statutory authority provided under sec_7405 to file suit to recover erroneous refunds is of little value if the service cannot identify the recipient of the misdirected payments as noted herein it is very unlikely that banks will voluntarily supply the service with information regarding customers receiving misapplied funds for fear of violating the right to financial privacy_act the exception provided for the service in the right to financial privacy_act may be of little use as the internal_revenue_code has no procedures which would require the disclosure of information unrelated to the determination or collection of a tax_liability and there is no basis for believing that the unnamed taxpayer may have failed to comply with the tax laws although the service may rely on the district courts to fashion a remedy pursuant to sec_7402 or based on a federal common_law theory of restitution these remedies are untested thus we recommend the following as your memorandum does not address any specific taxpayer or tax_return information that the service would need to disclose to the bank in correcting an erroneous transaction that the bank is not already privy to or that the taxpayer has not authorized by virtue of the direct deposit request this issue is not addressed in this memorandum if you have a more specific question please advise and a response will be provided the service develop some type of cross check system that will limit the number of errors made when inputing information relative to direct deposit accounts when the service receives notification that the transfer has been completed the notification be cross checked against the account as soon as reasonably possible so that any error can be detected readily if the bank is notified in a timely fashion sometimes it may be possible to have an erroneous transaction reversed where it is too late to reverse a transaction and the bank will not voluntarily provide information which would identify the refund recipient the service should develop a form letter to supply to the bank that can be forwarded to the bank’s customer instructing the customer to contact the service the letter should include some identifying number so that when the customer contacts the service the service will be able to associate the contact with the appropriate refund case in cases where the service receives no response from the customer and in cases currently pending where there is six months or less remaining on the two year limitations_period these cases should be evaluated for litigation potential and referred to district_counsel if you have questions or need additional information please contact me or carol a campbell of my staff at s joseph w clark cc executive office of service_center operations t e attn dan azzato new carrollton stop c4 - executive office of customer service operations t c attn ron watson headquarters room this document is not be relied upon or otherwise cited as precednet by taxpayers
